DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature canceled from the claims:
“airflow central plane” of claim 10 & 20; and
“the plurality of components are arranged such that the baffle central axis is oriented substantially perpendicular to an axis of an adjacent engine” of claim 16;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 & 8 are objected to because of the following informalities: 
Claim 6 line 1, recites “wherein the baffle levels”, which should be revised to: 
--wherein the first and second baffle levels --.  
Claim 8, line 1, recites “wherein the baffle levels”, which should be revised to: 
--wherein the first and second baffle levels --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites both “a turbine starter” and “a starter assembly”.  This renders the claim indefinite, as it is unclear if the “starter assembly” and “turbine starter” are meant to be the same limitation, or if they are wholly different and separate limitations.  If they are considered different limitations, it is unclear how the “starter assembly” relates to the “turbine starter” (i.e. why is there recited two different “starter” limitations?).  Furthermore, it is unclear whether the “turbine starter” recited in line 1 is actually required by the claim, or if the intended use/environment around the “baffle component” element is merely being described, because the “turbine starter” has not been positively recited by the claim, and has not been explicitly referred back to in the body of the claim; it has merely been inferentially introduced therein.
Claim 4 recites “the first baffle level further includes an upper outer edge”.  This renders the claim indefinite, as it is unclear with respect to what frame of reference the terms “upper” and “outer” are meant to be taken relative to (“upper” relative to what? “outer” relative to what?). No explicit frames of reference have been previously defined by the claims to give proper context to these relative terms.
Claim 5 recites “adjacent baffle sections”.  This renders the claim indefinite, as there is insufficient antecedent basis for this limitation in the claim, and other “baffle sections” were not introduced or suggested previously in the claim, rendering unclear what the limitation is intended to be referring to, and how they relate to the first and second baffle levels (e.g. the baffle sections are “adjacent” to what? adjacent relative to what direction?).
Claims 10 & 20 recite “each first airflow channel of the plurality of first airflow channels defines an airflow central plane”. This renders the claim indefinite, as it is unclear what is supposed to be meant by “an airflow central plane”, or how each airflow channel defines such a plane.  The instant disclosure does not provide any further detail regarding the feature, and merely repeats the claim language ipsis verbis.
Claim 11 recites “a starter assembly” in the preamble.  However, the body of the claim is directed entirely towards “a baffle component”, and does not describe any features of “starter assembly”, nor does it describe how the “baffle component” is structurally related to the “starter assembly”.  The claim is therefore indefinite, as it is unclear what subject matter the claim is attempting to encompass (for example, any “assembly” could be arbitrarily named as a “starter assembly”, and one of ordinary skill in the art would not be able to appraise of the scope of the claimed invention).  While the instant disclosure describes a “starter assembly” that is a turbine starter for gas turbine engines, this is not apparent in the claim, and while claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Claim 13, line 4, recites “the baffle levels”. There is insufficient antecedent basis for this limitation in the claims.
Claim 2-3, 6-9, 12, 14-19 are rejected by virtue of dependence on claims 1 & 11 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zawilinski (US 2020/0003072).
Regarding independent claim 1, Zawilinski discloses a baffle component 304 for a turbine starter 120 (“air turbine starter”, Para. 0038-39, Fig. 3) comprising: 
a first baffle level 304a (Zawilinski Fig 4 below); and 
a second baffle level 304b stacked with the first baffle level 304a (Zawilinski Fig. 4 below), 
wherein the levels are arranged with a starter assembly (interpreted as the “turbine starter” 120) such that airflow entering the baffle levels is directed by the first baffle level and the second baffle level to exit the starter assembly (the baffles 304 form the “turbine air exhaust outlet”, Para. 0047-48, Fig. 4 below).

    PNG
    media_image1.png
    539
    749
    media_image1.png
    Greyscale

Regarding claim 2, Zawilinski discloses the baffle component of claim 1, wherein the first baffle level 304a includes a plurality of first airflow channels (Zawilinski Fig. 4 above) and the second baffle level 304b includes a plurality of second airflow channels (Zawilinski Fig. 4 above), and wherein each of the plurality of first airflow channels shares a wall 304c with one of the plurality of second airflow channels (Zawilinski Fig. 4 above).
Regarding claim 4, Zawilinski discloses the baffle component of claim 2, wherein the first baffle level 304a further includes an upper outer edge (Zawilinski Fig. 4 above, the radially outermost portion of the first baffle level 304a), and wherein the shared wall 304c extends from the upper outer edge (the shared wall extends radially inward from the radially outermost end of the baffle component 304 in general, and thus extends from the upper outer edge of the first baffle level 304a).
Regarding claim 5, Zawilinski discloses the baffle component of claim 1, wherein the first baffle level 304a and the second baffle level 304b define a first attachment feature 312 at a first end (a first upstream axial end, Zawilinski Fig. 4 above) and a second attachment feature 304e at a second end (second, downstream axial end, Zawilinski Fig 4 above), wherein the first and second attachment features are configured to facilitate connection between adjacent baffle sections (baffle section 304d, Zawilinski Fig. 4 above), and wherein connected adjacent baffle sections (collectively forming the baffle component 304) define a substantially circular shape (the baffle component 304 is annular in shape) defining a first central axis (Zawilinski Fig. 3 & 4, the central axis shared by the starter turbine 120).
Regarding claim 6, Zawilinski discloses the baffle component of claim 5, wherein the baffle levels 304a, 304b are arranged with one another such that a first airflow traveling through the first baffle level 304a is in a direction substantially parallel with a second airflow traveling through the second baffle level 304b (Zawilinski Fig. 4 above, all the walls of each baffle level are parallel with each other, and would consequently have parallel airflows travelling therethrough).
Regarding claim 7, Zawilinski discloses the baffle component of claim 5, wherein the shared wall 304c is oriented at an angle substantially between zero and ninety degrees relative to the first central axis defined by the substantially circular shape (Zawilinski Fig. 4 above, the shared wall 304c is oriented at an angle as shown, relative to the rotational axis of the starter turbine 120).
Regarding claim 8, Zawilinski discloses the baffle component of claim 1, wherein the baffle levels 304a, 304b are further arranged with one another such that airflow from the starter assembly is exhausted via two airflow channels (Zawilinski Fig. 4 above, the airflow from the turbine starter would naturally split into two airflows through each first and second baffle level, separated by the shared wall 304c, before being exhausted radially outward).
Regarding claim 9, Zawilinski discloses the baffle component of claim 1, but fails to disclose wherein each of the first baffle level and the second baffle level is formed via additive manufacturing.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation requiring the first and second baffle levels be formed via additive manufacturing has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product  (in this case the first and second baffle levels), does not depend on its method of production  (i.e. additive manufacturing); see In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  The instant disclosure does not describe any benefit derived from the method of production, and merely states that additive manufacture is one example among other methods that can be used (Specification Para. 0046).  Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Consequently, the claim is rejected as being anticipated by Zawilinski.
Regarding claim 10, Zawilinski discloses the baffle component of claim 1, wherein the first baffle level 304a includes a plurality of first airflow channels (Zawilinski Fig. 3 Detail below & Fig. 4 above, channels at the first baffle level arranged circumferentially around the baffle component, separated by the axially extending members coupling the baffle component to the housing 312) and the second baffle level includes a plurality of second airflow channels (Zawilinski Fig. 3 Detail below & Fig. 4 above, channels at the second baffle level arranged circumferentially around the baffle component, separated by the axially extending members coupling the baffle component to the housing 312), wherein each first airflow channel of the plurality of first airflow channels defines an airflow central plane (a plane within and parallel to the flow through the first airflow channel), and wherein each second airflow channel of the plurality of second airflow channels is oriented substantially parallel to the airflow central plane (Zawilinski Fig. 4 above, the first and second airflow channels are parallel, and hence the second airflow channel would be oriented parallel with a “airflow central plane” of the first airflow channel).

    PNG
    media_image2.png
    293
    489
    media_image2.png
    Greyscale


Claims 11, 12, 14, 15, 17-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinciguerra (US 5,203,674)
Regarding independent claim 11, Vinciguerra discloses a starter assembly 1 (interpreted as a gas generator for a gas turbine) comprising: 
a baffle component 4 (diffuser, Vinciguerra Fig. 2 below) having a plurality of first airflow channels B, each first airflow channel being defined by a pair of fins 11 (“ribs”) spaced from one another (spaced apart circumferentially about the gas turbine axis), a lower wall 10, and a shared wall 9, the baffle component 4 further having a plurality of second airflow channels A, each second airflow channel being defined by one of the pairs of fins 11 and the shared wall 9 (Vinciguerra Fig. 2 below & Fig. 4), 
wherein each of the pairs of fins 11 extends through the shared wall 9 such that each of the pairs of fins partially defines one of the plurality of first airflow channels and one of the plurality of second airflow channels (Vinciguerra Fig. 2 below, the shared wall is supported by pairs of fins 11, extending from the lower wall 10, to the shared wall 9, and from the shared wall 9 to the outer wall 8; the first and second airflow channels are formed circumferentially between the fins 11 as shown in Vinciguerra Fig. 4).

    PNG
    media_image3.png
    468
    722
    media_image3.png
    Greyscale

	Note, while the claim preamble recites a “starter assembly”, Vinciguerra teaches all the limitations in the body of the claim as discussed above.  The body of the claim makes no reference to any “starter assembly” or other features thereof, hence the term “starter assembly” has been given little patentable weight.  The only features required by the claim are related to the “baffle component”, which Vinciguerra discloses.
Regarding claim 12, Vinciguerra discloses the assembly of claim 11, wherein the plurality of second airflow channels A is arranged in a stack with the plurality of first airflow channels B such that the shared wall 9 partially defines each airflow channel of the plurality of first airflow channels and partially defines each airflow channel of the plurality of second airflow channels (Vinceiguerra Fig. 2 above, the shared wall 9 defines each airflow channel as shown).
Regarding claim 14, Vinciguerra discloses the assembly of claim 11, wherein the baffle component 4 comprises a plurality of components (Vinciguerra Fig. 1 & 2, the entire baffle component assembly 4 comprises multiple structural components), and wherein each of the plurality of components includes a first end (the upstream axial end of wall 6) for securing to a first adjacent component (coupled to the “envelope” 13, Vinciguerra Fig. 1) and a second end (downstream axial end of lower wall 10) for securing to a second adjacent component (the exhaust mouth 12, Vinciguerra Fig. 1).
Regarding claim 15, Vinciguerra discloses the assembly of claim 14, wherein the plurality of components are arranged with one another to define a substantially circular shape about a baffle central axis (Vinciguerra Fig. 1 & 4, the entire baffle assembly 4 as a whole is annular in shape and shares the central axis of the gas turbine 2).
Regarding claim 17, Vinciguerra discloses the assembly of claim 11, wherein the baffle component 4 is comprised of more than one baffle section (there are two “sections” A & B as shown), wherein each of the more than one baffle sections is arranged with one another to define a central axis (they define an annular diffuser passage forming an outlet of a turbine 2 having a central rotational axis, Vinciguerra Fig. 2 & 4), and wherein the shared wall 9 is oriented at an angle substantially between zero and ninety degrees relative to the central axis (Vinciguerra Fig. 2 above, the shared wall 9 has portions angled between 0 and 90 degrees relative to the central axis).
Regarding claim 18, Vinciguerra discloses the assembly of claim 11, wherein each airflow channel of the plurality of first airflow channels B influences a first airflow therethrough in a direction substantially parallel to an airflow direction of a second airflow traveling through each airflow channel of the plurality of second airflow channels A (Vinciguerra Fig. 2 above, the first and second airflow channels follow the same flowpath shape and are essentially parallel with each other, and would hence channel parallel airflows therethrough).
Regarding claim 19, Vinciguerra discloses the baffle component of claim 11, but fails to disclose wherein the baffle component is formed via additive manufacturing.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation requiring the baffle component be formed via additive manufacturing has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product  (in this case the baffle component), does not depend on its method of production  (i.e. additive manufacturing); see In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  The instant disclosure does not describe any benefit derived from the method of production, and merely states that additive manufacture is one example among other methods that can be used (Specification Para. 0046).  Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Consequently, the claim is rejected as being anticipated by Vinciguerra.
Regarding claim 20, Vinciguerra discloses the assembly of claim 11, wherein each first airflow channel B of the plurality of first airflow channels defines an airflow central plane (a plane passing through the center of the first airflow channel B, containing the starter turbine central axis), and wherein each second airflow channel A of the plurality of second airflow channels is oriented substantially parallel to the airflow central plane (the second airflow channels are parallel with the first airflow channels, hence the second airflow channel A is oriented parallel with the airflow central plane of the first airflow channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11-20 is rejected under 35 U.S.C. 103 as being unpatentable over Zawilinski in view of Vinciguerra.
Regarding claim 3, Zawilinski discloses the baffle component of claim 2, but fails to disclose wherein each first airflow channel of the plurality of first airflow channels is defined by a pair of fins spaced from one another and extending between the shared wall and a lower wall.
Vinciguerra teaches a baffle assembly 4 including a plurality of first and second airflow channels B & A (Vinciguerra Fig. 2 above), wherein each of the first airflow channels B is defined by a pair of fins 11 (“airfoil ribs”, interpretable as “fins”, Vinciguerra Fig. 4) spaced from one another (Vinciguerra Fig. 4, spaced circumferentially about the baffle assembly) and extending between a shared wall 9 between the first and second airflow channels, and a lower wall 10 (Col. 5, ln. 8-27, ln. 35-45, Col. 6, ln. 1-10).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the pairs of fins as taught by Vinciguerra into the assembly of Zawilinski, in order to provide the baffle assembly of Zawilinski with airfoil ribs that can create a uniform circumferential distribution at the outlet of the starter assembly, lower the pressure drop of the outlet airflow, and reduce noise (Vinciguerra Col. 5, ln. 35-45, Col. 6, ln. 1-10).  While Zawilinski teaches a baffle component for a turbine starter outlet that directs an axial flow radially outward, the baffle assembly of Vinciguerra is considered analogous art, since Vinciguerra teaches a similar arrangement for a gas turbine outlet that also directs an axial flow radially outward.  Both prior art are directed towards features of improving a turbine outlet flow, and one skilled in the art would recognize that the two systems share similar components and techniques that would be applicable to each other.
Regarding independent claim 11, Zawilinski discloses a starter assembly 120 (“turbine starter”) comprising: 
a baffle component 304 having a plurality of first airflow channels 304b, each first airflow channel being defined by a lower wall 304d, and a shared wall 304c, the baffle component further having a plurality of second airflow channels 304a, each second airflow channel being defined by the shared wall 304c (Zawilinski Fig. 4 above). 
Zawilinski fails to disclose each first and second airflow channel being defined by a pair of fins spaced from one another and the shared wall, wherein each of the pairs of fins extends through the shared wall such that each of the pairs of fins partially defines one of the plurality of first airflow channels and one of the plurality of second airflow channels.
Vinciguerra teaches an analogous baffle component 4 (diffuser, Vinciguerra Fig. 2 above) for a turbine outlet, the baffle component having a plurality of first airflow channels B, each first airflow channel being defined by a pair of fins 11 (“ribs”) spaced from one another (spaced apart circumferentially about the gas turbine axis), a lower wall 10, and a shared wall 9, the baffle component 4 further having a plurality of second airflow channels A, each second airflow channel being defined by one of the pairs of fins 11 and the shared wall 9 (Vinciguerra Fig. 2 above & Fig. 4), wherein each of the pairs of fins 11 extends through the shared wall 9 such that each of the pairs of fins partially defines one of the plurality of first airflow channels Band one of the plurality of second airflow channels A (Vinciguerra Fig. 2 above, the shared wall is supported by pairs of fins 11, extending from the lower wall 10, to the shared wall 9, and from the shared wall 9 to the outer wall 8; the first and second airflow channels are formed circumferentially between the fins 11 as shown in Vinciguerra Fig. 4).	
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have incorporated the pairs of fins defining each of the first and second airflow channels as taught by Vinciguerra into the baffle component of Zawilinski, in order to provide the baffle component of Zawilinski with airfoil ribs that can create a uniform circumferential distribution at the outlet of the starter assembly, lower the pressure drop of the outlet airflow, and reduce noise (Vinciguerra Col. 5, ln. 35-45, Col. 6, ln. 1-10).  While Zawilinski teaches a baffle component for a turbine starter outlet that directs an axial flow radially outward, the baffle assembly of Vinciguerra is considered analogous art, since Vinciguerra teaches a similar arrangement for a gas turbine outlet that also directs an axial flow radially outward.  Both prior art are directed towards features of improving a turbine outlet flow, and one skilled in the art would recognize that the two systems share similar components and techniques that would be applicable to each other.
Regarding claim 12, Zawilinski in view of Vinciguerra teaches the assembly of claim 11, and Zawilinski further teaches wherein the plurality of second airflow channels 304a is arranged in a stack with the plurality of first airflow channels 304b such that the shared wall 304c partially defines each airflow channel of the plurality of first airflow channels and partially defines each airflow channel of the plurality of second airflow channels (Zawilinski Fig. 4 above, the airflow channels are “stacked” or directly adjacent each other, with the shared wall 304c between them).
Regarding claim 13, Zawilinski in view of Vinciguerra teaches the assembly of claim 11, and Zawilinski further teaches wherein the baffle component 304 is arranged to define a central axis (the same central axis as the starter turbine 120), and wherein the baffle component further has one or more posts (the attachment members extending axially through the baffle component 304 shown in Zawilinski Fig. 3 Detail & Fig. 4 above), each post of the one or more posts extending through the baffle levels and being disposed equidistant from the central axis (Zawilinski Fig. 3 Detail & Fig. 4 above, the posts are uniformly disposed around the baffle component 304 as shown).
Regarding claim 14, Zawilinski in view of Vinciguerra teaches the assembly of claim 11, and Zawilinski further teaches wherein the baffle component 304 comprises a plurality of components (Zawilinski Fig. 4 above, the baffle component 304 is clearly comprised of a number of different components), and wherein each of the plurality of components includes a first end (an axially upstream end) for securing to a first adjacent component 312 and a second end (axially downstream end) for securing to a second adjacent component 304e (the baffle component clearly has upstream and downstream ends coupled to adjacent components within the starter turbine in general).
Regarding claim 15, Zawilinski in view of Vinciguerra teaches the assembly of claim 14, and Zawilinski further teaches wherein the plurality of components are arranged with one another to define a substantially circular shape about a baffle central axis (Zawilinski Fig. 3 & 4, the baffle component 304 is circular in shape).
Regarding claim 16, Zawilinski in view of Vinciguerra teaches the assembly of claim 15, but fails to teach wherein the plurality of components are arranged such that the baffle central axis is oriented substantially perpendicular to an axis of an adjacent engine.
Zawilinski does teach an adjacent engine 50 (gas turbine engine), but does not specify how the central axis of the baffle component is oriented relative to the adjacent engine.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the baffle central axis of Zawilinski in view of Vinciguerra to be oriented perpendicular to an axis of an adjacent engine, because it has been held that merely rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04, VI, C.  It is noted that Applicant has not disclosed that orienting the baffle central axis perpendicular relative to the adjacent engine results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the orientation as taught by Zawilinski.  The instant disclosure does not discuss at all the orientation of the baffle component relative to an adjacent engine, and merely repeats the claim language verbatim.  Accordingly, absent persuasive evidence that the orientation of the baffle central axis is functionally significant, the limitation above constitutes a mere rearrangement of parts and fails to patentably distinguish over the prior art. 
Regarding claim 17,  Zawilinski in view of Vinciguerra teaches the assembly of claim 11, and Zawilinski  further teaches wherein the baffle component 304 is comprised of more than one baffle section (Zawilinski Fig. 4 above, there are at least two baffle sections 304a & 304b as shown), wherein each of the more than one baffle sections is arranged with one another to define a central axis (Zawilinski Fig. 3 & 4, the baffle component comprising more than one baffle section is circular,  sharing a central axis with the starter turbine 120), and wherein the shared wall 304c is oriented at an angle substantially between zero and ninety degrees relative to the central axis (Zawilinski Fig. 4 above, the shared wall is at an angle as shown).
Regarding claim 18,  Zawilinski in view of Vinciguerra teaches the assembly of claim 11, and Zawilinski  further teaches wherein each airflow channel of the plurality of first airflow channels 304b influences a first airflow therethrough in a direction substantially parallel to an airflow direction of a second airflow traveling through each airflow channel of the plurality of second airflow channels 304a (Zawilinski Fig. 4 above, the airflow channels 304b & 304a are parallel to each other).
Regarding claim 19, Zawilinski in view of Vinciguerra discloses the baffle component of claim 11, but fails to disclose wherein the baffle component is formed via additive manufacturing.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation requiring the baffle component be formed via additive manufacturing has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product  (in this case the baffle component), does not depend on its method of production  (i.e. additive manufacturing); see In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  The instant disclosure does not describe any benefit derived from the method of production, and merely states that additive manufacture is one example among other methods that can be used (Specification Para. 0046).  Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Consequently, the claim is rejected as being anticipated by Zawilinski in view of Vinciguerra.
Regarding claim 20,  Zawilinski in view of Vinciguerra teaches the assembly of claim 11, and Zawilinski  further teaches wherein each first airflow channel of the plurality of first airflow channels 304b defines an airflow central plane (a plane within and parallel to the flow through the first airflow channel), and wherein each second airflow channel of the plurality of second airflow channels is oriented substantially parallel to the airflow central plane (Zawilinski Fig. 4 above, the first and second airflow channels are parallel, and hence the second airflow channel would be oriented parallel with a “airflow central plane” of the first airflow channel).

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing starter turbine assemblies or turbines in general having baffle arrangements in the outlet.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741